Citation Nr: 1522437	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-42 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability.  

3. Entitlement to an effective date prior to June 6, 2014, for a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1981 to June 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto Rico.

Though the Veteran also appealed the issues of an increased rating for lumbar paravertebral fibromyositis and an increased rating for cervical paravertebral myositis she later withdrew her appeal as to these issues via an August 2014 statement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Service Connection for PTSD and Fibromyalgia

The Veteran claims entitlement to service connection for PTSD and entitlement to service connection for fibromyalgia, to include as secondary to service-connected disabilities.  The Board finds that the claims must be remanded for additional development.  

Evidence received from the Social Security Administration includes a Form SSA-831-C3, Disability Determination and Transmittal, which indicates that the SSA considers the Veteran disabled with a primary diagnosis of schizophrenic disorder and a secondary diagnosis of fibromyalgia.  No more detail on what the rational is for the SSA's determination that the Veteran is disabled is provided.  In light of this, the Board finds it necessary that an attempt be made to acquire, from SSA, any documentation, such as a written decision, that provide more detail about what conditions the SSA considers disabling.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

Furthermore, some of the documentation in the claims file is in Spanish.  While the medical records appear to have been translated into English some medical opinions and other statements remain untranslated.  

Also, in regards to fibromyalgia, the Veteran was provided a VA examination in September 2012.  The September 2012 VA examiner opined on the lack of an etiological relationship between the medications the Veteran was prescribed for her service-connected disabilities and her fibromyalgia.  Another VA examiner was completed in July 2013 by the same examiner.  This time the VA examiner was asked to address secondary service connection beyond just discussing the issue of medication being the cause of fibromyalgia.  The examiner responded that the "fibromyalgia condition is not related and is not secondary to service connected lumbar and cervical conditions."

Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Both the causation and aggravation prongs must be discussed in order for the opinion to be adequate.  Allen, 7 Vet. App. 439.  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Id. at 449.  Moreover, stating the disability is "not caused by or a result of" a disability does not sufficiently address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Accordingly, the Board finds the July 2013 opinion inadequate as the statement "not related and is not secondary" is inadequate to address the issue of whether the Veteran's fibromyalgia was aggravated one or more of her service-connected conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, an addendum opinion must be provided that addresses whether the Veteran's fibromyalgia is aggravated beyond its normal progression by any of her service-connected conditions.  

II. Earlier Effective Date for TDIU

A November 2014 rating decision granted entitlement to a TDIU, effective June 6, 2014.  In December 2014, the Veteran filed a notice of disagreement (NOD) indicating her disagreement with the effective date of the November 2014 award of a TDIU.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a substantive appeal if she wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of entitlement to an effective date prior to June 6, 2014, for a TDIU due to service-connected disabilities. All appropriate appellate procedures should then be followed.  The Veteran should be advised that she must complete her appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.
2. Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2014).

3. Obtain certified, written translations from Spanish to English of the opinions and statements in Spanish.  Specifically, Dr. Carmen I. Montalvo Quiles statements of October 26, 2010, June 8, 2012, and September 15, 2012; the February 21, 2014 evaluation performed by Dr. Verushka Lopez Reyloz; the statement on VA-Form 21-4138 dated September 14, 2012; the statement on VA-Form 21-4138 dated September 18, 2012; the undated statement titled "A QUIEN PUEDA INTERESAR."  Include the translations with the other evidence of record.
  
4. Return the claims file to the provider of the July 2013 opinion, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to address the following: 

To the extent the Veteran suffers from fibromyalgia separate from her already service connected lumbar paravertebral fibromyositis and cervical paravertebral myositis, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the fibromyalgia has been aggravated beyond its normal progression by any of the Veteran's service-connected disabilities?

This term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




